Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Rodriguez (REG 60236) on 8/25/2022.
The application has been amended as follows: 

1. (currently amended): An electronic device, comprising: 
a flexible display including a first area and a second area extending from the first area;
a first structure configured to support the first area of the flexible display; 
a second structure configured to guide a sliding of the first structure such that the second area of the flexible display is allowed to be received in the second structure and exposed to an outside of the second structure as the first structure is slid; 
a roller disposed in the second structure; and
a support sheet configured to be wound or unwound around the roller,


wherein a portion of the second area is configured to be deformed into a curved shape in a position corresponding to the roller and a remaining portion of the second area inserted or received in the second structure while being guided by the roller is configured to be deformed into a flat shape, 
wherein the support sheet is configured to be separated from the remaining portion of the second area deformed into the flat shape and to be wound around the roller as the second area is received in the second structure such that a gap between the flexible display and the second structure is reduced, and
wherein the support sheet is configured to be unwound as the first structure is slid and the second area is exposed to the outside of the second structure such that the gap between the flexible display and the second structure is increased. 


Allowable Subject Matter

Claims 1-5, 7-20 allowed.
With respect to claims 1-5, 7-12 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

wherein a portion of the second area is configured to be deformed into a curved shape in a position corresponding to the roller and a remaining portion of the second area inserted or received in the second structure while being guided by the roller is configured to be deformed into a flat shape, 
wherein the support sheet is configured to be separated from the remaining portion of the second area deformed into the flat shape and to be wound around the roller as the second area is received in the second structure such that a gap between the flexible display and the second structure is reduced, and
wherein the support sheet is configured to be unwound as the first structure is slid and the second area is exposed to the outside of the second structure such that the gap between the flexible display and the second structure is increased.

2.	With respect to claims 13-20 the allowability resides in the overall structure of the device as recited in independent claim 13 and at least in part because of claimed limitations:

wherein a portion of the second area is configured to be deformed into a curved shape in a position corresponding to the roller and a remaining portion of the second area inserted or received in the housing while being guided by the roller is configured to be deformed into a flat shape, 
wherein the support sheet is configured to be separated from the remaining portion of the second area deformed into the flat shape and to be wound around the roller as the second area is received in the housing such that a gap between the flexible display and the housing is reduced, and 
wherein the support sheet is configured to be unwound as the second area is exposed to the outside of the housing.

The aforementioned limitations in combination with all remaining limitations of claims 1, 13 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.

3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 13 in combination with the remaining limitations.

Regarding claim 13, Heo (US 9844152 B2) teaches an electronic device, comprising: 
a housing (30, fig 3) including a rear case (rear of 30, fig 3) and a side wall (side of 30, fig 3) extending from the rear case; 
a roller (141, fig 34) mounted in the housing; 
a support sheet (15, fig 34) mounted on the roller and configured to be wound around the roller as the roller rotates (col 20 lines 6-8 recite ‘Since the module cover 15 has a large thickness, the diameter of the apron roller 141 may increase quite a lot during the transition from the second state to the first state’); and 
a flexible display (10) including a first area exposed to an outside of the housing and a second area (bottom area of 10, figs 2, 3) extending from the first area, 
wherein a portion of the second area is configured to be deformed into a curved shape (fig 34 shows that a part of 10 is curved around 143) and a remaining portion of the second area inserted or received in the housing is configured to be deformed into a flat shape (fig 34 shows that a part of 10 is flat),
wherein the support sheet is configured to be
wherein the support sheet is configured to be unwound as the second area is exposed to the outside of the housing (fig 36).

However Heo fails to teach the roller mounted in the housing while being positioned adjacent to a portion of the side wall; 
the second area of the flexible display guided by the roller to be at least partially inserted or received inside the housing or exposed to the outside of the housing;
wherein a portion of the second area is configured to be deformed into a curved shape and a remaining portion of the second area inserted or received in the housing is configured to be deformed into a flat shape,
wherein the support sheet is configured to be separated from the remaining portion of the second area deformed into the flat shape and to be wound around the roller as the second area is received in the housing such that a gap between the flexible display and the housing is reduced, and

Although fig 4 seems to show the second area of the flexible display guided by the roller to be at least partially inserted or received inside the housing or exposed to the outside of the housing, the reason this limitations is not met is because the support sheet is mounted on the roller 141 while the display is mounted on roller 143, which are not the same roller.


Heo fig 34 shows the support sheet separated from the portion of the display which is deformed into a curved shape rather than the flat shape. The support sheet and display are together at the portion with a flat shape. Further, a gap between the flexible display and the housing is not reduced by separating the support sheet and display since col 20 lines 6-8 recite ‘Since the module cover 15 has a large thickness, the diameter of the apron roller 141 may increase quite a lot during the transition from the second state to the first state’, which indicates that the gap is increased by separating the support sheet 15.


Kim (US 11127323 B2), and Kim (US 11140790 B2) have a similar situation.
Choi (US 10203531 B2) figs 2, 4, 6 show the opposite of claim 13 since cover window W could be considered as a support sheet, but it is not mounted on the roller. Although it is separated from the display, it is the display of Choi which is mounted around the roller while the support sheet is received in the housing such that a gap between the support sheet and the housing is reduced, which is the opposite of the claimed relationship.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841